Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-45 are pending in the application. Claims 1-25 have been canceled (Preliminary amendment filed 11/22/2019).

Priority
This application is a 371 of PCT/IB2018/053675 filed 05/24/2018. This application claims foreign priority to DENMARK PA 2017 7038 filed 05/24/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application DENMARK PA 2017 7038 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 26-45 of this application. Priority accorded is 05/24/2017.

Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 05/07/2021 and 02/13/2020, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-30 and 32-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McConnell et al (US 2016/0287637 A1).
McConnell et al teaches a method of treating anxiety and/or depression and stress in a non-infant human via administration of a composition comprising HMO’s. The composition can be fed enterally (paras 0013, 0014, 0022, 0031, 0051; method, subject, active step and effective amount as in claim 26). The HMO’s can be synthetic and include the ones recited in claims 32-33 and 35 (paras 0023-0024, 0058). The composition can be made in water (para 0075; excipient as in claim 34). McConnell’s method includes treating associated conditions like emotion and/or mood disorders, anxiety and depression using the HMO composition (paras 0053-0057; as in claims 29-30). The initial administration of the HMO’s can be for 1-12 weeks (para 0016; as in claim 36). According to McConnell the HMO composition administered can contain only one or more than one HMO’s. This indicates that a composition consisting essentially of one or more HMO’s is also administered in the claimed method (as in claim 36).

Therefore, McConnell et al anticipates claims 26-30 and 32-35.



(s) 26-28 and 32-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow et al (2012/0172319 A1).
Chow et al teaches enteral administration of a composition comprising human milk oligosaccharides to an adult (paras 0006, 0068; method and active step recited in claim 26). Suitable HMO’s for use includes 2’-FL, 3-FL, LNFP-1-III, LNDF-I as the fucosylated HMO’s and lacto-N-tetraose, lacto-N-neotetraose, lacot-N-hexaose, lacto-N-neohexaose, para-lacto-N-hexaose, para-lacto-N neohexaose individually or in combination (para 0072; limitations of claims 32-33 and 35). The HMO’s can be reconstituted with water (para 0069-water is an excipient as in claim 34).
Claims 26-28 recite decreasing concentration of detrimental proteolytic metabolites, condition associated with elevated concentration of detrimental proteolytic metabolites and specific metabolites respectively. Independent claim 26 is drawn to enterally administering the HMO’s to an adult in an effective amount. The prior art teaches the administration of HMO’s to an adult enterally. Since the active step and the active ingredients taught by the prior art are the same, the administration should decrease the concentrations of detrimental proteolytic metabolites in the gastrointestinal tract of the non-infant human (as in claims 26 and 28) and also reduce one or more symptoms associated with elevated concentration of the detrimental proteolytic metabolites as in claim 27. The specification (page 7, lines 24-26) defines effective amount as the amount of a composition that provides HMO in a sufficient amount to render a desired treatment outcome in a human. Therefore, the amounts taught in the prior art are seen as effective amounts. The specification (page 6, last para) defines synthetic composition is one which is artificially prepared containing at least one component that is made ex vivo chemically or biologically. The HMO’s administered in the prior art method are the same as the ones recited 
Therefore, Chow et al anticipates claims 26-28 and 32-35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 30-31are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al (US 2012/0172319 A1) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and Wang et al (Dig Dis Sci, 2012, 57, 2096-2102).
The teachings of Chow et al are set forth above. Chow et al does not teach autism as the disorder as in claim 30, and colon cancer and liver damage as in claim 31.
One of the embodiments of Davis et al is a method of healing gastrointestinal tract in an adult via administration of a composition comprising human milk oligosaccharides (HMO’s; (paras 0005-0006). Suitable HMO’s for use include 2’-FL, 3-FL, LNFP-1-III, LNDF-I as the fucosylated HMO’s and lacto-N-tetraose, lacto-N-neotetraose, lacot-N-hexaose, lacto-N-neohexaose, para-lacto-N-hexaose, para-lacto-N neohexaose individually or in combination (paras 0050-0056). The compositions may be made in water (para 0044). 
According to Davis, if there is enough fermentable carbohydrate present, the bacteria are able to incorporate amino acid and ammonia nitrogen into bacterial protein (page 44, para 0133). This indicates that HMO’s can be fermented by the bacteria and the amount of ammonia can be reduced in the colon.
According to Pieper et al higher ammonia concentrations in humans in the distal colon have been associated with tumor promotion (colon cancer as in claim 31).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising HMO’s to a non-infant human in order to decrease detrimental proteolytic metabolites and thereby reduce one or more symptoms of an associated condition like autism as in claim 30, and cancer and liver damage as in claim 31.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, in the presence of enough of HMO’s they can be fermented by the bacteria and the amount of ammonia can be reduced. This would reduce the toxicity associated with ammonia. Reduction in ammonia concentration would thereby reduce the chances of colon cancer, autism and liver damage due to elevated levels of ammonia.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US 2016/0287637 A1) in view of in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147).
The teachings of McConnell et al are set forth above. McConnell et al does not teach reduction in the conditions associated with the metabolites as in claim 37 and the limitations of claims 38-41.
According to Davis, if there is enough fermentable carbohydrate present, the bacteria are able to incorporate amino acid and ammonia nitrogen into bacterial protein (page 44, para 0133). This indicates that HMO’s can be fermented by the bacteria and the amount of ammonia can be reduced in the colon.

From the teachings of Davis and Pieper one of ordinary skill in the art will recognize that administration of enough HMO’s can reduce ammonia in the colon and thereby reduce symptoms of colon cancer and liver damage due to elevated concentration of ammonia. Hence, the artisan can adjust the effective amount in order to see a decrease of at least 10% reduction in ammonia and branched SCFA and increase in a level of butyrate produced (as in claims 38 and 40-41) and adjust the adjust the administration of the HMO’s for at least 14 days as in claim 39 in view of the teaching of McConnell regarding the duration of administration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising/consisting essentially of HMO’s to a non-infant human in the claimed method since the use of HMO’s for the same purpose is suggest by the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, in the presence of enough of HMO’s they can be fermented by the bacteria and the amount of ammonia can be reduced. This would reduce the toxicity associated with ammonia. Reduction in ammonia concentration would thereby reduce the chances of colon cancer, autism and liver damage due to elevated levels of ammonia.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Newburg (US 2012/0294840 A1) in view of McConnell et al (US 2016/0287637 A1) and further in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147).
Newburg teaches a method of treating adults (non-infant human) with gastrointestinal disease in a subject using a composition comprising fucosylated HMO with example of 2-FL 
From the teachings of the secondary references it can be seen that elevated concentration of detrimental metabolites like ammonia can be reduced if enough fermentable HMO’s are administered. Elevated ammonia concentration is also associated with colon cancer as in claims 43-44. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising/consisting essentially of HMO’s to a non-infant human in the claimed method since the use of HMO’s for the same purpose is suggest by the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, the relative abundance of bifidobacterial can be increased by HMO’s and in the presence of enough of HMO’s they can be fermented by the bacteria and the amount of ammonia can be reduced. This would reduce the toxicity associated with ammonia. Reduction in ammonia concentration would thereby reduce the chances of colon cancer and liver damage due to elevated levels of ammonia.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,780,103 (‘103) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and Wang et al (Dig Dis Sci, 2012, 57, 2096-2102). Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claim 1 of ‘103 is drawn to a method of treating emotion and/or mood disorder in a patient having bacterial overgrowth, dysbiosis or impaired mucosal barrier, via administration of HMO’s in an amount effective to increase relative abundance of Bifidobacterium adolescentis. Dependent claims 2-10 recite limitations drawn to disorders, HMO’s, ratios of HMO’s and specific Bifidobacterium.
Claims 1-10 of ‘103 differ from the instant claims in that the instant claims reduce symptoms of additional conditions, namely autism, colon cancer and liver damage, whereas 103 recites emotion and mood disorders. 
.

Claims 42-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,751,354 (‘354) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Independent claim 42 is drawn to a method of administering enterally an effective amount of HMO’s, increasing the relative abundance of Bifidobacterium adolescentis and Bifidobacterium bifidum and reducing the concentration of detrimental metabolites and reducing symptoms of a condition associated with elevated concentrations of detrimental metabolites. 
Claim 1 of ‘354 is drawn to a method of increasing the abundance of Bifidobacterium in the gastrointestinal tract of a human via administration of HMO’s. Dependent claims 2-11 recite limitations regarding specific HMO’s and the bacterium being B. adolescentis and B. pseudocatenulatum.
Claims 1-11 of ‘354 differ from the instant claims in that the instant claims reduce symptoms of additional conditions, namely autism, colon cancer and liver damage in addition increasing relative abundance of Bifidobacterium, whereas ‘354 is drawn only to increasing relative abundance of the Bifidobacterium.
In the instant case ‘354 teaches administration of HMO’s for increasing relative abundance of Bifidobacterium adolescentis, which applicant claims.  Although the claims of '354 use HMO’s for increasing relative abundance of Bifidobacterium adolescentis, one of ordinary skill in the art would readily recognize that the method taught by '103 could be employed reduce concentration of detrimental proteolytic metabolites and reduce one or more symptoms of associated conditions including autism, colon cancer and liver damage and increase relative abundance of Bifidobacterium adolescentis as claimed with a reasonable expectation of success in view of the teachings of the secondary references (set forth above).  The use of known active agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of the same active agents in reducing the symptoms of a related condition would render it nonobvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 17/026,616 (‘616) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and .  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Independent Claim 26 is drawn to a method of enterally administering to a non-infant human an effective amount of HMO’s and decreasing concentrations of detrimental proteolytic metabolites in the gastrointestinal tract. Dependent claims 27-35 recite limitations drawn to reducing one or more symptoms of a condition associated with elevated concentration of the metabolites (claim 27), specific detrimental metabolites (claim 28), associated disorders, one of which is depressive disorder (claims 29-31) and specific HMO’s (claims 32-35). Independent claim 36 recites the same method as in claim 26 with the administration of the HMO’s being for at least 7 days. Dependent claims 37-41 recite limitations drawn to the metabolites, associated conditions, concentration of SCFA in the colon, duration of administration and level of butyrate in colon. Independent claim 42 is drawn to a method of administering enterally an effective amount of HMO’s, increasing the relative abundance of Bifidobacterium adolescentis and Bifidobacterium bifidum and reducing the concentration of detrimental metabolites and reducing symptoms of a condition associated with elevated concentrations of detrimental metabolites. Dependent claims 43-45 recites specific detrimental metabolites, associated conditions and specific HMO’s administered.
Claim 11 of ‘616 is drawn to a method for treating depression or anxiety in a patient via administratin of an effective amount of synthetic HMO’s. Dependent claims 12-30 recite limitations drawn to specific HMO’s, increasing abundance of bifidobacterial, additional conditions, ratios of HMO’s and duration of treatment.
	The claims of ‘616 differ from the instant claims in that the instant claims recite reducing concentration of detrimental metabolites and reducing symptoms of associated conditions like 
One of ordinary skill in the art would readily recognize that the scheme taught by '616 could be employed in the instant invention with a reasonable expectation of success in view of the teachings of the secondary references since the same active agents (HMO’s) are administered to the same population via the same active step. 
Therefore, one of ordinary skill in the art would have reasonably expected that the instant HMO’s would have same or substantially similar beneficial therapeutic effects and usefulness in the claimed method. The use of known active agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use of the same active agents in reducing the symptoms of a related condition would render it nonobvious.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 42-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-23 of copending Application No. 17/001,118 (‘118) in view of Davis et al (WO 2013/032674 A1; cited in IDS filed 02/13/2020) and further in view of Pieper et al (Animal Health Research Reviews, 2016, 17(2), 137-147) and Wang et al (Dig Dis Sci, 2012, 57, 2096-2102).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Claim 21 of ‘118 is drawn to a method of increasing relative abundance of Bifidobacterium adolescentis in the gastrointestinal tract of a human via administration of a synthetic composition consisting essentially of HMO’s. Dependent claims 22-23 recite limitations drawn to specific HMO’s.
The claims of ‘118 differ from the instant claims in that the instant claims recite reducing concentration of detrimental metabolites and reducing symptoms of associated conditions like autism, colon cancer and liver damage in addition to stress, anxiety and depressive disorder, whereas 118 increases relative abundance of Bifidobacterium adolescentis.
One of ordinary skill in the art would readily recognize that the scheme taught by '118 could be employed in the instant invention with a reasonable expectation of success in view of the teachings of the secondary references since the same active agents (HMO’s) are administered to the same population via the same active step. 
Therefore, one of ordinary skill in the art would have reasonably expected that the instant HMO’s would have same or substantially similar beneficial therapeutic effects and usefulness in the claimed method. The use of known active agents in methods taught in the prior art is not seen to render the instantly claimed method unobvious over the art.  Once the method has been shown to be old, the burden is on the applicant to present reason or authority for believing that the use .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
1. Pending claims 26-45 are rejected.
2. Claims 1-25 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623